Citation Nr: 0529086	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for periodontal disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1946 to February 
1949, from September 1951 to September 1952, and from 
December 1952 to January 1954.   

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, in part, denied the veteran's claims of 
entitlement to service connection for chronic obstructive 
pulmonary disease, emphysema and bronchitis and entitlement 
to service connection for periodontal disease (pyorrhea).    

In April 2003, the Board affirmed the RO's denial of service 
connection for a pulmonary disability, to include chronic 
obstructive pulmonary disease, emphysema and bronchitis.  
That claim is thus no longer before the Board for appellate 
review.  In December 2003, the Board remanded the claim of 
entitlement to service connection for periodontal disease to 
the RO via the Appeals Management Center (AMC) in Washington 
D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.   

2.  Periodontal disease does not constitute a dental 
disability for which VA disability compensation may be paid.     




CONCLUSION OF LAW

The law precludes entitlement to service connection for 
periodontal disease.  38 U.S.C.A. §§ 1110,  1131, 1712, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.381, 17.161 (2004); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the VCAA by 
providing the veteran adequate notice and assistance with 
regard to his claim such that the Board's decision to proceed 
in adjudicating this claim does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in June 2001, before initially denying the 
veteran's claim in a rating decision dated in September 2001.  
The timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the June 2001 notice letter, VA acknowledged the veteran's 
claim for service connection, explained to him what the 
evidence needed to show to support such a claim, notified him 
of the information and evidence VA needed him to submit, and 
noted how he could help develop his claim.  The RO indicated 
that if the veteran wished VA to obtain medical records on 
his behalf, he should sign the enclosed forms authorizing 
their release and identify with specificity all sources of 
such records.  The RO also indicated that the veteran could 
obtain such records on his own initiative and send them to 
VA.  

Moreover, in a rating decision dated September 2001, a 
statement of the case issued in July 2002, a remand issued in 
December 2003, letters dated in March 2004 and October 2004 
and a supplemental statement of the case issued in May 2005, 
VA, via the RO, Board and AMC, provided the veteran much of 
the same information included in the previously noted VCAA 
notice letter.  As well, VA notified the veteran of the VCAA 
and VA's duty to assist, indicated that it was developing his 
claim pursuant to that duty, explained in greater detail the 
information and evidence needed to substantiate such a claim, 
and identified the evidence it had received in support of his 
claim and the evidence VA was responsible for securing.  The 
RO noted that it was required to make reasonable efforts to 
assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  VA 
specifically advised the veteran to provide VA any evidence 
or information he had pertaining to his appeal.  VA explained 
the reasons for which it denied the veteran's claim and 
identified the evidence it had considered in doing so and the 
evidence still needed to substantiate the claim.  VA also 
provided the veteran the regulations pertinent to his claim, 
including those explaining VA's duties to notify and assist.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records and VA and private treatment records.  
Neither the veteran, nor his representative alleges that 
there are any other pertinent records that need to be 
obtained in support of the claim on appeal.  Second, the RO 
conducted medical inquiry in an effort to substantiate the 
veteran's claim.  38 U.S.C.A.§ 5103A(d) (West 2002).  
Specifically, the RO afforded the veteran a VA examination of 
his teeth, during which an examiner addressed, in part, the 
nature of the disease at issue in this appeal.  Thereafter, 
the RO reviewed the report of the examination and determined 
that it was inadequate for rating purposes.  It thus returned 
it to the examiner for an addendum opinion, which the 
examiner subsequently completed.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  Even assuming otherwise, any 
failure to remand this claim for further notice and/or 
assistance is unnecessary given that there is no possibility, 
reasonable or otherwise, that such notice or assistance would 
aid in substantiating the veteran's claim.  As explained 
below, the law, not the evidence, is dispositive in this 
case.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) 
(holding that, where it is the law, and not the underlying 
facts or development of the facts that are dispositive in the 
matter, the VCAA can have no affect on the appeal); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (holding that, where 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is inapplicable); see also 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir 2002).  The Board thus deems the record 
in this case ready for appellate review.   



II.  Analysis of Claim

The veteran seeks service connection for periodontal disease.  
He alleges that, in service, he had pyorrhea of the gums, 
which necessitated silver nitrate treatment.  He argues that 
such treatment, which involves the burning of the infection 
and gum shrinkage, is no longer used due to the fact that it 
is dangerous.  He believes that such treatment exposed the 
nerves around his teeth and caused him to lose such teeth by 
the time he was 27 years of age, and that due to this fact, 
VA should grant him service connection for periodontal 
disease, the current dental disability affecting his gums.  
The veteran's representative asserts that the Board should 
resolve the veteran's claim in his favor based on reasonable 
doubt.

The veteran has submitted a handwritten statement from his 
former spouse in support of his claim.  Therein, his spouse 
indicates that the veteran is being truthful with regard to 
his assertions concerning his teeth.  She notes that, because 
a dentist ruined the veteran's teeth in service, the veteran 
needed false teeth at a very young age. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records show that the veteran 
received dental treatment during service, but do not address 
the nature of such treatment.  During examinations conducted 
from the time of the veteran's entrance into service to the 
time of separation from service, examiners noted Class III 
and Class IV dental defects and diseases.  

Since discharge, the veteran has received dental treatment, 
including the replacement of teeth with dentures, and 
undergone a VA dental examination.  During that examination, 
conducted in April 2004, an examiner, a dentist, diagnosed 
periodontitis.  In a November 2004 addendum to a report of 
that examination, the examiner noted that the cause of the 
periodontitis, bone loss and loss of dentition was a lack of 
or inadequate oral hygiene, which was not related to service.  

Under 38 C.F.R. § 3.381 (2005), the following conditions are 
disqualified from service connection for compensation 
purposes: treatable carious teeth; replaceable missing teeth; 
dental or alveolar abscesses; and periodontal disease.  These 
conditions are service connectable solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161.  38 C.F.R. § 3.381 (2005).

In this case, the veteran currently has periodontal disease, 
one of the aforementioned conditions for which the law 
precludes his entitlement to service connection.  Even 
assuming the truth of the veteran's assertions regarding his 
in-service treatment with silver nitrate and the subsequent 
shrinkage of his gums, as a matter of law, his current dental 
condition, which allegedly resulted from such treatment, does 
not constitute a dental disability for which VA disability 
compensation may be paid.  Inasmuch as the law in this case 
is dispositive, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Service connection for periodontal disease is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


